Citation Nr: 1817666	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to June 10, 2013 and a disability rating greater than 20 percent beginning June 10, 2013 for prostate cancer, status post robotic prostatectomy.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter comes before the Board of Veterans Appeals (Board) from a May 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas which, in part, granted service connection for residuals of prostate cancer and erectile dysfunction, assigning noncompensable disability ratings for each disability effective September 21, 2011.

Subsequently, by rating decision dated in August 2014, the RO increased the disability rating for the Veteran's prostate cancer residuals from noncompensable to 20 percent disabling effective June 10, 2013, the date of a private treatment record.  As this increase does not represent a total grant of the benefits sought on appeal, the claim for increase before and after June 10, 2013 remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in December 2017.  A transcript of this proceeding has been associated with the claims file.  
	
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


		

REMAND

With regard to the prostate cancer issue, the Veteran was last afforded a VA examination in November 2016.  The Board questions the adequacy of the November 2016 VA examination.  Significantly, both the November 2016 VA examination report as well as a December 2012 VA examination report show that the Veteran does not experience voiding dysfunction.  However, in a June 2013 private treatment record, Dr. M.K. wrote that the Veteran required the use of two absorbent pads per day due to voiding dysfunction.  Furthermore, during the December 2017 Board hearing, the Veteran testified that he required the use of three to five absorbent pads per day due to voiding dysfunction.  Given the discrepancy between the June 2013 private treatment record and the Veteran's December 2017 testimony as compared to the December 2012 and November 2016 VA examinations, to include a potential allegation of an increase in severity of the service-connected prostate cancer residuals, the Veteran should be afforded a new VA examination pertaining to his service-connected prostate cancer residuals.  

With regard to the erectile dysfunction issue, the Veteran's erectile dysfunction is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7522 which contemplates deformity of the penis with loss of erectile power.  Specifically, under DC 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  During the December 2017 Board hearing, the Veteran testified that his erectile dysfunction had resulted in a deformity of the penis, specifically a crooked penis.  The Veteran was afforded a VA male reproductive organ examination in November 2016.  Significantly, the Veteran's penis was not examined at that time as the Veteran refused such examination.  On remand, the Veteran should be afforded another VA male reproductive organ examination to determine whether there is deformity of the penis.

Also, during the December 2017 Board hearing, the Veteran testified that he followed up with the private physician who performed his May 2010 prostatectomy annually and that he last saw Dr. C.P. (from MDAnderson) in February/March 2017.  However, the most recent private treatment records are dated in June 2013.  Furthermore, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in September 2017.  As such, on remand, the Veteran should be given another opportunity to identify and/or submit any outstanding treatment records pertaining to the prostate cancer and erectile dysfunction claims, to include VA treatment records dated since September 2017.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his claimed prostate cancer residuals and erectile dysfunction.  After securing any necessary authorizations from him, obtain all identified treatment records, to include private treatment records from Dr. C.P. dated since June 2013 and VA treatment records dated since September 2017.  All reasonable attempts should be made to obtain any identified records.  

2. Schedule the Veteran for a new examination to determine the current severity of his prostate cancer residuals.  

The examiner is asked to reconcile the December 2012 and November 2016 VA examination findings of no voiding dysfunction with the June 2013 private treatment record and the Veteran's December 2017 testimony regarding voiding dysfunction.  

A rationale for any opinions expressed should be provided.

3. Schedule the Veteran for a new examination to determine the current severity of his erectile dysfunction.  

The examiner is asked to inform the Veteran that physical examination of the penis will be necessary in order to determine whether a compensable rating is warranted for the Veteran's erectile dysfunction.

4. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




